UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Amendment No. 1) Under the Securities Exchange Act of 1934 VALCENT PRODUCTS INC. (Name of Issuer) Shares of Common Stock, no par value (Title of Class of Securities) (CUSIP Number) Larry Thompson 411 South Avenue, P.O. Box 4300 Spruce Grove, AlbertaCANADAT7X3B4 Telephone No. (780) 962-1030 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 30, 2009 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following boxo. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. 1 1. Names of Reporting Person: Larry Thompson I.R.S. Identification Nos. of above person (entities only): 2. Check the Appropriate Box if a Member of a Group ( See Instructions) (a) o (b) o 3. SEC Use Only: 4. Source of Funds (See Instruction): WC 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): o 6. Citizenship or Place of Organization: Larry Thompson is a citizen of Canada NUMBEROF
